Filed with the U.S. Securities and Exchange Commission on December 29, 2014 1933 Act Registration File No.333-198731 1940 Act File No. 811- 22997 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ ] (Check appropriate box or boxes.) OAKTREE FUNDS (Exact Name of Registrant as Specified in Charter) 333 South Grand Ave., 28th Floor Los Angeles, CA 90071 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(800) 704-705-1860 Todd Molz, Secretary Oaktree Funds 333 South Grand Ave., 28th Floor Los Angeles, CA 90071 (Name and Address of Agent for Service) Copy to: Barry Barbash, Esq. Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, N.Y. 10019-6099, U.S.A. It is proposed that this filing will become effective: √ Immediately upon filing pursuant to paragraph (b)  On (date) pursuant to paragraph (b)  60 days after filing pursuant to paragraph (a)(1)  On (date) pursuant to paragraph (a)(1)  75 days after filing pursuant to paragraph (a)(2)  On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box:  This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: This Post-Effective Amendment No.1 to the Registration Statement of Oaktree Funds on Form N-1A hereby incorporates Parts A, B and C from the Company’s Pre-Effective Amendment No. 3 on Form N-1A filed December 15, 2014.This Post-Effective Amendment No.1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective AmendmentNo.3 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-effective amendment to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles and State of California, on the 29TH day of December 2014. Oaktree Funds By:/s/ John Sweeney John Sweeney President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/John Sweeney President December 29, 2014 John Sweeney /s/Susan Gentile Chief Financial Officer December 29, 2014 Susan Gentile Robin A. Ferracone* Trustee December 29, 2014 Robin A. Ferracone R. Gregory Morgan* Trustee December 29, 2014 R. Gregory Morgan Randolph W. Westerfield* Trustee December 29, 2014 Randolph W. Westerfield John Frank* Trustee December 29, 2014 John Frank *By: /s/ Martin BoskovichDecember 29, 2014 Martin Boskovich Attorney-in-fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
